      Case 19-57651-pmb          Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14                 Desc Main
                                            Document     Page 1 of 60
                                   UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA (ATLANTA)
                                              __________


                                            }           CASE NUMBER
IN RE:                                      }           19-57651
                                            }
HANNAH SOLAR, LLC                           }           JUDGE PAUL BAISIER
                                            }
DEBTOR                                      }           CHAPTER 11




                      DEBTOR'S STANDARD MONTHLY FINANCIAL REPORTS (BUSINESS)
                                         FOR THE PERIOD
                                      FROM _6/1/2019-6/30/2019__


Comes now the above-named debtor and files its Periodic Financial Report in accordance with the Guidelines established
by the United States Trustee and FRBP 2015.




                                             /s/ Michael D. Robl
                                            Attorney for Debtor's Signature




Debtor's Address                            Attorney's Address
and Phone Number:                           and Phone Number:
1311 Collier Road NW                            3754 Lavista Road, Suite 250
Atlanta, GA 30318                               Tucker, GA 30084
                                                404-373-5153
                                                Bar No. 610905




                                                          MOR-1
Case 19-57651-pmb   Doc 122    Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                              Document     Page 2 of 60
      Case 19-57651-pmb            Doc 122    Filed 07/26/19 Entered 07/26/19 11:24:14                 Desc Main
                                             Document     Page 3 of 60
                      Monthly Schedule Of Receipts And Disbursements (cont'd)

                            Detail of Other Receipts & Other Disbursements

OTHER RECEIPTS:
describe Eash Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

Description                                    Current Month      Cumulative Petition to Date
Beginning Balance                                                  $                     831.55
Vendor Refund - McNaughton                      $    2,604.00      $                   3,435.55
Vendor Refund - Fronius                         $      150.00      $                   3,585.55
Quickbooks refund for non filing                $      588.61      $                   4,174.16
Account verification - Bento                    $        0.06      $                   4,174.22
Account verification - Spotlight Solar          $        0.01      $                   4,174.23
Gel Funding refund                              $    9,463.66      $                 13,637.89
Check deposit error                             $        0.38      $                 13,638.27




TOTAL OTHER RECEIPTS                            $   12,806.72      $                 13,638.27




"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related
parties directors, related corporations, etc.). Please describe below:

Loan Amount            Source of Funds          Purpose            Repayment Schedule




OTHER DISBURSEMENTS:
Description                                     Current Month      Cumulative Petition to Date
            Beginning Balance                                      $                     515.87
              HR processing                     $        9.95      $                     525.82
             Business License                   $   14,759.29      $                 15,285.11
     Check Stock for Opeating account           $      462.11      $                 15,747.22
            Sales Call lunches                  $       63.76      $                 15,810.98
           The Business Journals                $      115.00      $                 15,925.98
            Endorsement stamp                   $       27.65      $                 15,953.63
              IEC of Atlanta                    $       95.00      $                 16,048.63
         Water for crew in the field            $        6.59      $                 16,055.22
    Bento funds transferred but unused          $    2,955.52      $                 19,010.74
        Bonds for residential project           $        250       $                 19,260.74
TOTAL OTHER DISBURSEMENTS                       $   18,744.87      $                 19,260.74




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.

                                                          MOR-3
       Case 19-57651-pmb           Doc 122       Filed 07/26/19 Entered 07/26/19 11:24:14                    Desc Main
                                                Document     Page 4 of 60
                                                   ATTACHMENT 1

                   MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

ACCOUNTS RECEIVABLE AT PETITION DATE:                                $ 497,023.00

                 Beginning of Month Balance                          $ 621,729.00 (a)
                    PLUS: Current Month New Billings                 $ 324,373.00
                    MINUS: Collection During the Month               $ 351,183.00 (b)
                   PLUS/MINUS: Adjustments or Writeoffs
                 End of Month Balance                                $ 594,919.00 (c)



*For any adjustments of Writeoffs provide explanation and supporting documentation, if applicable:




                             POST PETITION ACCOUNTS RECEIVABLE AGING
                          (Show the total for each aging category for all accounts receivable.)

    0-30 Days           31-60 Days              61-90 Days           Over 90 Days           Total

$      244,265      $          24,156       $        129,999         $   196,499        $    594,919 (c)

For any receivables in the "Over 90 Days" category, please provide the following:

                                            Status (Collection efforts taken, estimate of collectibility, write-off, disputed
Customer           Receivable Date          account, etc.)
*see attached*




(a) This number is carried forward from last month's report. For the first report only this number will be the balance as
of the petition date.
(b) This must equal the number reported in the "current Month" column of Schedule of Receipts and Disbursements
(Page MOR-2, Line 2B).
(c) These two amounts must equal.




                                                             MOR-4
      Case 19-57651-pmb                Doc 122      Filed 07/26/19 Entered 07/26/19 11:24:14                         Desc Main
                                                   Document     Page 5 of 60
                                                           ATTACHMENT 2

                          MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__



In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed prior to
filing the petition. In the alternative, a computer list of payables may be attached provided all information requested below is included.

                         Days
Date Incurred            Outstanding      Vendor            Description                          Amount
*see attached




TOTAL AMOUNT                                                                               163,970.06 (b)
☐ Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
documentation.

                       ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only):

Opening Balance (total from prior report)                                                           $63,002.97 (a)
                    PLUS: New Indebtedness Incurred This Month                                     $118,631.37
                    MINUS: Amount Paid On Post-Petition
                              Accounts Payable This Month                                            $17,664.28
                    PLUS/MINUS: Adjustments                                                                    *
Ending Month Balance                                                                               $163,970.06 (c)

*For any adjustments provide explanation and supporting documentation, if applicable.
INVOICES ADDED TO AP AFTER FEB MOR WAS COMPLETED
                                                 SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States
Trustee Program prior to completing this section).

                                                                                                 Total Amount
                         Date                                                                    of Post
                         Payment                                                                 Petition
Secured                  Due This         Amount Paid       Number of Post Petition              Payments
Creditor/Lessor          Month            This Month        Payments Delinquent                  Delinquent
TD Auto Finance            6/17/2019       $ 1,840.64                                      0      $         -
TD Auto Finance            6/17/2019       $ 840.00                                        0      $         -




TOTAL                                      $ 2,680.64 (d)

(a) This number is carried forward from last month's report. For the first report only, this number will be zero.
(b,c) The total of line (b) must equal line (c).
(d) This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (PAGE MOR-2, Line 5N).

                                                                 MOR-5
         Case 19-57651-pmb                         Doc 122            Filed 07/26/19 Entered 07/26/19 11:24:14                                    Desc Main
                                                                     Document     Page 6 of 60
                                                                      ATTACHMENT 3

                                                   INVENTORY AND FIXED ASSETS REPORT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

                               INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                                       $ 421,769.76
INVENTORY RECONCILIATION:
  Inventory Balance at Beginning of Month                                 $ 304,129.75 (a)
    PLUS: Inventory Purchased During Month
    MINUS: Inventory Used or Sold                                         $ 41,203.25
  PLUS/MINUS: Adjustments or Write-downs                                                     *
  Inventory on Hand at End of Month                                       $ 262,926.50

            METHOD OF COSTING INVENTORY:                                  LCM

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                                                     INVENTORY AGING
      Less than 6               6 to 12            Greater than          Considered
      months old                months             2 years old           Obsolete                Total Inventory
                15%                    85%                       %                       % =         100% *

*Aging Percentages must equal 100%.
☐ Check here if inventory contains perishable items.

Description of Obsolete Inventory:



                                                                  FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                                        217,645.58 (b)
(Includes Property, Plant, and Equipment)

BRIEF DESCRIPTION (First Report Only):




FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value Beginning of Month                                 $ 848,279.00 (a)(b)
   MINUS: Depreciation Expense                                            $ 13,362.00
   PLUS: New Purchases                                                    $        -
   PLUS/MINUS: Adjustments of Write-downs                                 $        -   *
Ending Monthly Balances                                                   $ 834,917.00

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:
                NO CHANGES


(a)This number is carried forward from last month's report. For the first report only, this number will be the balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions. Book
value is the cost of the fixed assets minus accumulated depreciation and other adjustments.


                                                                                       MOR-6
          Case 19-57651-pmb                               Doc 122             Filed 07/26/19 Entered 07/26/19 11:24:14                                                           Desc Main
                                                                             Document     Page 7 of 60
                                                                            ATTACHMENT 4A-1

                                              MONTHLY SUMARY OF BANK ACTIVITY - OPERATING ACCOUNT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__




Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be found at
http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts other than the three required by the United States Trustee Program are necessary, permission must be
obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United
States Trustee.


NAME OF BANK:                             United Community Bank
BRANCH:                                   200 Street, Marrietta, GA 30060
ACCOUNT NAME:                             Hannah Solar LLC DIP Case #19-57651
ACCOUNT NUMBER:                           2072130731
PURPOSE OF ACCOUNT:                       operating account

      Ending Bank Balance per Bank Statement                                                                                    $           88,294.79
       Plus Total Amount of Outstanding Deposits                                                                                $                   -
       Minus Total Amount of Outstanding Checks and other Debits                                                                $           23,311.14
       Minus Service Charges                                                                                                    $                   -     *
      Ending Balance per Check Register                                                                                         $           64,983.65     **(a)


*Debit cards are used by:                 no one

**If Closing Balance is negative, provide explanation:



The following disbursements were paid in Cash (does not include items reported as Petty Cash on Attachment 4D): ( ☐ Check here if cash disbursements were
authorized by United States Trustee.)

                                                                                                                                    Reason for Cash
           Date            Amount                                                         Payee             Purpose                  Disbursement
                          NONE




                                           TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                                                                        $             -    Transferred to PAYROLL Account
                                                                                                        $             -    Transferred to TAX Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
MOR-2, Line 7).




                                                                                                   MOR-7A
       Case 19-57651-pmb               Doc 122      Filed 07/26/19 Entered 07/26/19 11:24:14                           Desc Main
                                                   Document     Page 8 of 60
                                                       ATTACHMENT 4A-2

                         MONTHLY SUMARY OF BANK ACTIVITY - OPERATING ACCOUNT

                                                                                     CLOSED
Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__


Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be cound at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts other than the three required
by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States
Trustee.


NAME OF BANK:                             Synovus Bank
BRANCH:                                   334 East Paces Ferry Rd NE, Atlanta, GA 30305
ACCOUNT NAME:                             Hannah Solar LLC
ACCOUNT NUMBER:                           1006222176
PURPOSE OF ACCOUNT:                       Commercial Operating Account

      Ending Bank Balance per Bank Statement                                          $                  -
       Plus Total Amount of Outstanding Deposits                                      $                  -
       Minus Total Amount of Outstanding Checks and other Debits                      $                  -
       Minus Service Charges                                                          $                  -     *
      Ending Balance per Check Register                                               $                  -     **(a)


*Debit cards are used by:

**If Closing Balance is negative, provide explanation:



The following disbursements were paid in Cash (does not include items reported as Petty Cash on Attachment 4D): ( ☐
Check here if cash disbursements were authorized by United States Trustee.)

                                                                                          Reason for Cash
           Date            Amount              Payee              Purpose                  Disbursement
                          NONE




                        TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                              $             -    Transferred to PAYROLL Account
                                                              $             -    Transferred to TAX Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on
Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

                                                                  MOR-7B
       Case 19-57651-pmb               Doc 122      Filed 07/26/19 Entered 07/26/19 11:24:14                             Desc Main
                                                   Document     Page 9 of 60
                                                       ATTACHMENT 4A-3

                         MONTHLY SUMARY OF BANK ACTIVITY - OPERATING ACCOUNT

                                                                                     CLOSED
Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__


Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be cound at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts other than the three required
by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States
Trustee.


NAME OF BANK:                             Synovus Bank
BRANCH:                                   334 East Paces Ferry Rd NE, Atlanta, GA 30305
ACCOUNT NAME:                             Worry Free Energy LLC
ACCOUNT NUMBER:                           1006222218
PURPOSE OF ACCOUNT:                       Commercial Operating Account

      Ending Bank Balance per Bank Statement                                          $                      -
       Plus Total Amount of Outstanding Deposits                                                             -
       Minus Total Amount of Outstanding Checks and other Debits                                             -
       Minus Service Charges                                                                                 -   *
      Ending Balance per Check Register                                                                  -       **(a)


*Debit cards are used by:

**If Closing Balance is negative, provide explanation:



The following disbursements were paid in Cash (does not include items reported as Petty Cash on Attachment 4D): ( ☐
Check here if cash disbursements were authorized by United States Trustee.)

                                                                                          Reason for Cash
           Date            Amount              Payee              Purpose                  Disbursement
                          NONE




                        TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                              $             -    Transferred to PAYROLL Account
                                                              $             -    Transferred to TAX Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on
Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

                                                                  MOR-7C
       Case 19-57651-pmb               Doc 122      Filed 07/26/19 Entered 07/26/19 11:24:14                             Desc Main
                                                  Document      Page 10 of 60
                                                       ATTACHMENT 4A-4

                         MONTHLY SUMARY OF BANK ACTIVITY - OPERATING ACCOUNT

                                                                                     CLOSED
Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__


Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be cound at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts other than the three required
by the United States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to
opening the accounts. Additionally, use of less than the three required bank accounts must be approved by the United States
Trustee.


NAME OF BANK:                             Century Bank
BRANCH:                                   Cartersville, GA
ACCOUNT NAME:                             Hannah Solar Operating
ACCOUNT NUMBER:                           155489
PURPOSE OF ACCOUNT:                       operating account

      Ending Bank Balance per Bank Statement                                          $                      -
       Plus Total Amount of Outstanding Deposits                                                             -
       Minus Total Amount of Outstanding Checks and other Debits                                             -
       Minus Service Charges                                                                                 -   *
      Ending Balance per Check Register                                                                  -       **(a)


*Debit cards are used by:

**If Closing Balance is negative, provide explanation:



The following disbursements were paid in Cash (does not include items reported as Petty Cash on Attachment 4D): ( ☐
Check here if cash disbursements were authorized by United States Trustee.)

                                                                                          Reason for Cash
           Date            Amount              Payee              Purpose                  Disbursement
                          NONE




                        TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                                              $             -    Transferred to PAYROLL Account
                                                              $             -    Transferred to TAX Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on
Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

                                                                  MOR-7D
        Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14                                      Desc Main
                                                            Document      Page 11 of 60
                                                                ATTACHMENT 5A-1

                                                  CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK:                       United Community
BRANCH:                             200 Street, Marrietta, GA 30060
ACCOUNT NAME:                       Hannah Solar LLC
ACCOUNT NUMBER:                     2072130731
PURPOSE OF ACCOUNT:                 Operating account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached
to this report, provided all the information requested below is included.

        DATE           TYPE           PAYEE                                      PURPOSE                                    AMOUNT          STATUS

                      CHECKS
         6/3/2019            2546     CED - Greentech                            Manufacturing Supplies                $      4,380.97 Cleared
                             2547
                             2548
         6/7/2019            2549     Ronaldo Barnett                            Payroll                               $        916.17   Cleared
         6/7/2019            2550     Phillip Caleb                              Payroll                               $      1,281.89   Cleared
         6/7/2019            2551     Matthew Carter                             Payroll                               $      1,129.58   Cleared
         6/7/2019            2552     Jonah I Cassels                            Payroll                               $        179.30   Cleared
         6/7/2019            2553     Anthony Christopher                        Payroll                               $      1,078.06   Cleared
         6/7/2019            2554     Dwayne Cudjoe                              Payroll                               $        534.39   Cleared
         6/7/2019            2555     Martin Duckett                             Payroll                               $        594.25   Cleared
         6/7/2019            2556     Chad Edwards                               Payroll                               $        523.38   Cleared
         6/7/2019            2557     Daniel Emmons                              Payroll                               $        497.66   Cleared
         6/7/2019            2558     Roger Foster                               Payroll                               $        559.50   Cleared
         6/7/2019            2559     Samuel Hendricks                           Payroll                               $        540.72   Cleared
         6/7/2019            2560     Vincent Johnson                            Payroll                               $        279.14   Cleared
         6/7/2019            2561     David Jones                                Payroll                               $        380.69   Cleared
         6/7/2019            2562     Justin Moore                               Payroll                               $        570.38   Cleared
         6/7/2019            2563     Benjamin Pass                              Payroll                               $        593.50   Cleared
         6/7/2019            2564     Brandon Pitchford                          Payroll                               $        489.39   Cleared
         6/7/2019            2565     Marques Pope                               Payroll                               $        571.08   Cleared
         6/7/2019            2566     Tyrone Pope                                Payroll                               $        621.41   Cleared
         6/7/2019            2567     William G pope                             Payroll                               $        470.49   Cleared
         6/7/2019            2568     Zachary Stanley                            Payroll                               $        587.24   Cleared
         6/7/2019            2569     Riley Stephenson                           Payroll                               $      1,031.68   Cleared
         6/7/2019            2570     Michael Thiel                              Payroll                               $        860.60   Cleared
        6/13/2019            2571     James Talley                               Payroll                               $      1,550.26   Cleared
        6/14/2019            2572     Ronaldo Barnett                            Payroll                               $      1,149.33   Cleared
        6/14/2019            2573     Phillip Caleb                              Payroll                               $      1,281.90   Cleared
        6/14/2019            2574     Matthew Carter                             Payroll                               $        786.44   Cleared
        6/14/2019            2575     Jonah I Cassels                            Payroll                               $        265.43   Cleared
        6/14/2019            2576     Anthony K. Christopher                     Payroll                               $      1,048.07   Cleared
        6/14/2019            2577     Dwayne Cudjoe                              Payroll                               $        662.50   Cleared
        6/14/2019            2578     Martin Duckett                             Payroll                               $        987.84   Cleared
        6/14/2019            2579     Chad Edwards                               Payroll                               $        678.70   Cleared
        6/14/2019            2580     Daniel Emmons                              Payroll                               $        451.53   Cleared
        6/14/2019            2581     Roger Foster                               Payroll                               $        321.38   Cleared
        6/14/2019            2582     Desmond Harrison                           Payroll                               $        747.38   Cleared
        6/14/2019            2583     Samuel Hendricks                           Payroll                               $        857.02   Cleared
        6/14/2019            2584     David W Jones                              Payroll                               $        583.75   Cleared
        6/14/2019            2585     Justin Moore                               Payroll                               $        329.70   Cleared
        6/14/2019            2586     Benjamin Pass                              Payroll                               $        574.45   Cleared
        6/14/2019            2587     Brandon Pitchford                          Payroll                               $        564.82   Cleared
        6/14/2019            2588     Marques Pope                               Payroll                               $        925.29   Cleared
        6/14/2019            2589     Tyrone Pope                                Payroll                               $        407.62   Cleared
        6/14/2019            2590     William G pope                             Payroll                               $        402.85   Cleared


                                                                              MOR-8A
        Case 19-57651-pmb                     Doc 122          Filed 07/26/19 Entered 07/26/19 11:24:14                                     Desc Main
                                                             Document      Page 12 of 60
                                                                ATTACHMENT 5A-1

                                                  CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK:                       United Community
BRANCH:                             200 Street, Marrietta, GA 30060
ACCOUNT NAME:                       Hannah Solar LLC
ACCOUNT NUMBER:                     2072130731
PURPOSE OF ACCOUNT:                 Operating account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached
to this report, provided all the information requested below is included.

        DATE           TYPE           PAYEE                                      PURPOSE                                    AMOUNT          STATUS
        6/14/2019            2591     Zachary Stanley                            Payroll                               $        557.43   Cleared
        6/14/2019            2592     Riley Stephenson                           Payroll                               $        753.78   Cleared
        6/14/2019            2593     Michael Thiel                              Payroll                               $      1,099.44   Cleared
        6/17/2019            2594     William A. Bowersox                        Payroll                               $      1,732.51   Cleared
        6/17/2019            2595     Ryan Brenny                                Payroll                               $      2,629.29   Cleared
        6/17/2019            2596     Ben Browning                               Payroll                               $      3,774.37   Cleared
        6/17/2019            2597     Anthony Coker                              Payroll                               $      4,464.20   Cleared
        6/17/2019            2598     Kelly Curry                                Payroll                               $      1,574.22   Cleared
        6/17/2019            2599     Timothy Ferns                              Payroll                               $        873.97   Cleared
        6/17/2019            2600     LaShawnda Garvin                           Payroll                               $      2,020.09   Cleared
        6/17/2019            2601     Allen Gibbs                                Payroll                               $      2,387.40   Cleared
        6/17/2019            2602     Aaron Hill                                 Payroll                               $      1,181.59   Outstanding
        6/17/2019            2603     Virginia W. Johnston                       Payroll                               $      2,692.49   Cleared
        6/17/2019            2604     Ryan Lillehei                              Payroll                               $      1,665.28   Cleared
        6/17/2019            2605     Peter H. Marte                             Payroll                               $      2,973.28   Cleared
        6/17/2019            2606     Erica Mitchell                             Payroll                               $      1,537.86   Outstanding
        6/17/2019            2607     Alexander A. Smith                         Payroll                               $      1,636.50   Cleared
        6/17/2019            2608     James Talley                               Payroll                               $      1,552.84   Outstanding
        6/17/2019            2609     Jackie Tallon                              Payroll                               $        947.97   Cleared
        6/17/2019            2610     Richard Turner                             Payroll                               $      4,352.73   Cleared
        6/17/2019            2611     Alan Varnson                               Payroll                               $      4,233.15   Cleared
        6/17/2019            2612     Gregory Vierra                             Payroll                               $      1,543.65   Cleared
        6/17/2019            2613     Joseph D. Waybright                        Payroll                               $      2,579.00   Cleared
        6/17/2019            2614     Cynthia White                              Payroll                               $      2,162.08   Cleared
        6/18/2019            2615     Verizon Wireless                           Monitoring                            $      2,922.55   Cleared
        6/21/2019            2616     Georgia Farm Bureau                        Bond                                  $        100.00   Outstanding
        6/21/2019            2617     Georgia Farm Bureau                        Bond                                  $        100.00   Outstanding
        6/21/2019            2618     Alfred Wheeler                             Accounting fees                       $      2,227.42   Cleared
        6/21/2019            2619     Ronaldo Barnett                            Payroll                               $        893.79   Cleared
        6/21/2019            2620     Phillip Caleb                              Payroll                               $      1,281.90   Cleared
        6/21/2019            2621     Matthew Carter                             Payroll                               $        974.13   Cleared
        6/21/2019            2622     Anthony Christopher                        Payroll                               $      1,048.05   Cleared
        6/21/2019            2623     Dwayne Cudjoe                              Payroll                               $        457.43   Cleared
        6/21/2019            2624     Martin Duckett                             Payroll                               $      1,004.25   Cleared
        6/21/2019            2625     Chad Edwards                               Payroll                               $        420.40   Cleared
        6/21/2019            2626     Roger Foster                               Payroll                               $        493.19   Cleared
        6/21/2019            2627     Desmond Harrison                           Payroll                               $        742.64   Cleared
        6/21/2019            2628     Samuel Hendricks                           Payroll                               $        378.68   Cleared
        6/21/2019            2629     Vincent Johnson                            Payroll                               $        417.78   Cleared
        6/21/2019            2630     Justin Moore                               Payroll                               $        222.15   Outstanding
        6/21/2019            2631     Benjamin Pass                              Payroll                               $        477.46   Cleared
        6/21/2019            2632     Brandon Pitchford                          Payroll                               $        510.19   Outstanding
        6/21/2019            2633     Marques Pope                               Payroll                               $        942.16   Cleared
        6/21/2019            2634     Tyrone Pope                                Payroll                               $        863.92   Cleared
        6/21/2019            2635     William G pope                             Payroll                               $        372.37   Cleared
        6/21/2019            2636     Zachary Stanley                            Payroll                               $        529.46   Cleared
        6/21/2019            2637     Riley Stephenson                           Payroll                               $      1,175.34   Cleared

                                                                              MOR-8A
        Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14                                       Desc Main
                                                            Document      Page 13 of 60
                                                                ATTACHMENT 5A-1

                                                    CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK:                       United Community
BRANCH:                             200 Street, Marrietta, GA 30060
ACCOUNT NAME:                       Hannah Solar LLC
ACCOUNT NUMBER:                     2072130731
PURPOSE OF ACCOUNT:                 Operating account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached
to this report, provided all the information requested below is included.

        DATE           TYPE           PAYEE                                      PURPOSE                                    AMOUNT          STATUS
        6/21/2019            2638     Michael Thiel                              Payroll                               $        859.93   Cleared
        6/25/2019            2639     Georgia Farm Bureau                        Bond                                  $         50.00   Outstanding
        6/28/2019            2641     Phillip Caleb                              Payroll                               $      1,281.90   Outstanding
        6/28/2019            2642     Matthew Carter                             Payroll                               $      1,243.06   Outstanding
        6/28/2019            2643     Jonah Cassels                              Payroll                               $        291.10   Outstanding
        6/28/2019            2644     Anthony Christopher                        Payroll                               $      1,048.06   Outstanding
        6/28/2019            2645     Dwayne Cudjoe                              Payroll                               $        132.56   Outstanding
        6/28/2019            2646     Martin Duckett                             Payroll                               $        998.52   Outstanding
        6/28/2019            2647     Chad Edwards                               Payroll                               $        717.91   Outstanding
        6/28/2019            2648     Roger Foster                               Payroll                               $        796.32   Outstanding
        6/28/2019            2649     Sam Hendricks                              Payroll                               $        256.53   Outstanding
        6/28/2019            2650     Vincent Johnston                           Payroll                               $        311.52   Outstanding
        6/28/2019            2651     David Jones                                Payroll                               $        768.74   Cleared
        6/28/2019            2652     Justin Moore                               Payroll                               $        732.20   Outstanding
        6/28/2019            2653     Benjamin Pass                              Payroll                               $        552.06   Outstanding
        6/28/2019            2654     Brandon Pitchford                          Payroll                               $        391.40   Outstanding
        6/28/2019            2655     Marques Pope                               Payroll                               $      1,019.60   Outstanding
        6/28/2019            2656     Tyrone Pope                                Payroll                               $      1,144.85   Outstanding
        6/28/2019            2657     William Pope                               Payroll                               $        225.61   Outstanding
        6/28/2019            2658     Zach Stanley                               Payroll                               $        594.19   Outstanding
        6/28/2019            2659     Riley Stephenson                           Payroll                               $        950.08   Outstanding
        6/28/2019            2660     Michael Thiel                              Payroll                               $        710.57   Outstanding
        6/28/2019            2663     American Tele-Centers                      Telephone                             $        847.60   Outstanding
        6/28/2019            2664     Mosaic Management Consulting, Inc          Rent-lease termination                $      1,556.25   Outstanding
        6/28/2019            2665     Allen Gibbs                                Commission                            $      2,254.62   Outstanding
                                                                                                                            122,463.29


                       WIRES
         6/4/2019                     TD Auto Finance                            Auto Loan                                      840.00   cleared
         6/4/2019                     TD Auto Finance                            Auto Loan                                     920.32    cleared
         6/5/2019                     Harland Clarke                             Check Stock                                   462.11    cleared
         6/5/2019                     Chargepoint                                Manufacturing Supplies                     30,174.00    cleared
         6/6/2019                     Anthem Blue Cross Blue Shield              Health Care                                24,015.69    cleared
        6/10/2019                     Georgia tax                                Withholding tax                               706.87    cleared
        6/10/2019                     City of Atlanta                            Business License                           14,759.29    cleared
        6/13/2019                     Deluxe Business                            Deposit stamp                                  27.65    cleared
        6/18/2019                     TD Auto Finance                            Auto Loan                                     920.32    cleared
        6/21/2019                     Civic Solar /Eubanks Project               Manufacturing Supplies                      5,992.30    cleared
        6/21/2019                     Switch Storage Solutions                   Manufacturing Supplies                     13,741.07    cleared
        6/26/2019                     CED                                        Manufacturing Supplies                     17,323.60    cleared
        6/28/2019                     CED                                        Manufacturing Supplies                     37,878.46    cleared
                                                                                                                            147,761.68

                    Bank Fees /
                      ACHs
         6/3/2019                     United Bank                                Merchant service Fee                              1.45 cleared

                                                                              MOR-8A
        Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14                                       Desc Main
                                                            Document      Page 14 of 60
                                                                ATTACHMENT 5A-1

                                                   CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK:                      United Community
BRANCH:                            200 Street, Marrietta, GA 30060
ACCOUNT NAME:                      Hannah Solar LLC
ACCOUNT NUMBER:                    2072130731
PURPOSE OF ACCOUNT:                Operating account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached
to this report, provided all the information requested below is included.

        DATE           TYPE          PAYEE                                       PURPOSE                                    AMOUNT            STATUS
         6/5/2019                    United Bank                                 Wire Fee                                         30.00   cleared
         6/5/2019                    United Bank                                 Wire Fee                                         30.00   cleared
        6/10/2019                    United Bank                                 Wire Fee                                         30.00   cleared
        6/18/2019                    United Bank                                 Wire Fee                                         30.00   cleared
        6/18/2019                    United Bank                                 Wire Fee                                         14.00   cleared
        6/21/2019                    United Bank                                 Wire Fee                                         30.00   cleared
        6/21/2019                    United Bank                                 Wire Fee                                         30.00   cleared
        6/21/2019                    United Bank                                 Wire Fee                                         30.00   cleared
        6/26/2019                    United Bank                                 Wire Fee                                         30.00   cleared
        6/26/2019                    United Bank                                 Wire Fee                                         30.00   cleared
        6/28/2019                    United Bank                                 Statement Fee                                     3.00   cleared
        6/28/2019                    United Bank                                 Wire Fee                                         30.00   cleared
        6/28/2019                    United Bank                                 Wire Fee                                         30.00   cleared
                                                                                                                                348.45


Total Disbursements                                                                                                         270,573.42




                                                                              MOR-8A
        Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14                                      Desc Main
                                                            Document      Page 15 of 60
                                                                ATTACHMENT 5A-2

                                                 CHECK REGISTER - OPERATING ACCOUNT

                                                                                 CLOSED
Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK:                       Synovus Bank
BRANCH:                             334 East Paces Ferry Rd NE, Atlanta, GA 30305
ACCOUNT NAME:                       Hannah Solar LLC
ACCOUNT NUMBER:                     1006222176
PURPOSE OF ACCOUNT:                 Commercial Operating Account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached
to this report, provided all the information requested below is included.

        DATE            TYPE         PAYEE                                       PURPOSE                                    AMOUNT          STATUS

                      CHECKS




                                                                                                                                   0.00


                       WIRES




                                                                                                                                   0.00

                      Bank Fees /
                        ACHs




                                                                                                                                   0.00


Total Disbursements                                                                                                                0.00




                                                                              MOR-8B
        Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14                                      Desc Main
                                                            Document      Page 16 of 60
                                                                ATTACHMENT 5A-3

                                                 CHECK REGISTER - OPERATING ACCOUNT

                                                                                 CLOSED
Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK:                       Synovus Bank
BRANCH:                             334 East Paces Ferry Rd NE, Atlanta, GA 30305
ACCOUNT NAME:                       Worry Free Energy LLC
ACCOUNT NUMBER:                     1006222218
PURPOSE OF ACCOUNT:                 Commercial Operating Account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached
to this report, provided all the information requested below is included.

        DATE            TYPE         PAYEE                                       PURPOSE                                    AMOUNT          STATUS

                      CHECKS




                                                                                                                                   0.00


                       WIRES




                                                                                                                                   0.00

                      Bank Fees /
                        ACHs




                                                                                                                                   0.00


Total Disbursements                                                                                                                0.00




                                                                              MOR-8C
        Case 19-57651-pmb                     Doc 122          Filed 07/26/19 Entered 07/26/19 11:24:14                                     Desc Main
                                                             Document      Page 17 of 60
                                                                ATTACHMENT 5A-4

                                                 CHECK REGISTER - OPERATING ACCOUNT

                                                                                 CLOSED
Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK:                       Century Bank
BRANCH:                             Cartersville, GA
ACCOUNT NAME:                       Hannah Solar Operating
ACCOUNT NUMBER:                     155489
PURPOSE OF ACCOUNT:                 operating account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached
to this report, provided all the information requested below is included.

        DATE            TYPE         PAYEE                                       PURPOSE                                    AMOUNT          STATUS

                      CHECKS




                                                                                                                                   0.00


                       WIRES




                                                                                                                                   0.00

                      Bank Fees /
                        ACHs




                                                                                                                                   0.00


Total Disbursements                                                                                                                0.00




                                                                              MOR-8D
      Case 19-57651-pmb               Doc 122       Filed 07/26/19 Entered 07/26/19 11:24:14                          Desc Main
                                                  Document      Page 18 of 60
                                                        ATTACHMENT 4B-1

                            MONTHLY SUMARY OF BANK ACTIVITY - PAYROLL ACCOUNT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__


Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be cound at http://www.usdoj.gov/ust/r21/reg_info.htm.


NAME OF BANK:                             United Community Bank
BRANCH:                                   200 Street, Marrietta, GA 30060
ACCOUNT NAME:                             Hannah Solar LLC DIP Case #19-57651
ACCOUNT NUMBER:                           2072131101
PURPOSE OF ACCOUNT:                       Payroll account

      Ending Bank Balance per Bank Statement                                                    $           31,397.68
       Plus Total Amount of Outstanding Deposits                                                $                   -
       Minus Total Amount of Outstanding Checks and other Debits                                $                   -
       Minus Service Charges                                                                    $                   -     *
      Ending Balance per Check Register                                                         $           31,397.68     **(a)


*Debit cards must not be issued on this account.            no one

**If Closing Balance is negative, provide explanation:



The following disbursements were paid in Cash: ( ☐ Check here if cash disbursements were authorized by United States
Trustee.)
                                                                                     Reason for Cash
          Date          Amount          Payee               Purpose                   Disbursement
                      NONE




The following non-payroll disbursements were made from this account:
                                                                                                    Reason for Cash
           Date            Amount              Payee                   Purpose                       Disbursement
                          NONE




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                MOR-9A
      Case 19-57651-pmb               Doc 122       Filed 07/26/19 Entered 07/26/19 11:24:14                          Desc Main
                                                  Document      Page 19 of 60
                                                        ATTACHMENT 4B-2

                            MONTHLY SUMARY OF BANK ACTIVITY - PAYROLL ACCOUNT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__


Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be cound at http://www.usdoj.gov/ust/r21/reg_info.htm.


NAME OF BANK:                             Century Bank
BRANCH:                                   Cartersville, GA
ACCOUNT NAME:                             Hannah Solar Operating
ACCOUNT NUMBER:                           121401
PURPOSE OF ACCOUNT:                       Payroll account

      Ending Bank Balance per Bank Statement                                                    $           31,397.68
       Plus Total Amount of Outstanding Deposits                                                $            9,463.66
       Minus Total Amount of Outstanding Checks and other Debits                                $           31,397.68
       Minus Service Charges                                                                    $                0.53     *
      Ending Balance per Check Register                                                         $            9,463.13     **(a)


*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:



The following disbursements were paid in Cash: ( ☐ Check here if cash disbursements were authorized by United States
Trustee.)
                                                                                     Reason for Cash
          Date          Amount          Payee               Purpose                   Disbursement
      NONE




The following non-payroll disbursements were made from this account:
                                                                                                    Reason for Cash
        Date                 Amount            Payee                   Purpose                       Disbursement
      NONE




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                MOR-9B
        Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14                                       Desc Main
                                                            Document      Page 20 of 60
                                                                  ATTACHMENT 5B-1

                                                    CHECK REGISTER - PAYROLL ACCOUNT


Name of Debtor: _Hannah Solar LLC_________________
Case Number: _19-57651-pmb____
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK:                        United Community Bank
BRANCH:                              200 Street, Marrietta, GA 30060
ACCOUNT NAME:                        Hannah Solar LLC DIP Case #19-57651
ACCOUNT NUMBER:                      2072131101
PURPOSE OF ACCOUNT:                  Payroll account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to
this report, provided all the information requested below is included.

        DATE            TYPE         PAYEE                                       PURPOSE                                       AMOUNT          STATUS

                      CHECKS




                                                                                                                                      0.00


                       WIRES




                                                                                                                                      0.00

                      Bank Fees /
                        ACHs




                                                                                                                                      0.00


Total Disbursements                                                                                                                   0.00




                                                                              MOR-10A
        Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14                                      Desc Main
                                                            Document      Page 21 of 60
                                                                ATTACHMENT 5B-2

                                                    CHECK REGISTER - PAYROLL ACCOUNT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK:                        Century Bank
BRANCH:                              Cartersville, GA
ACCOUNT NAME:                        Hannah Solar Operating
ACCOUNT NUMBER:                      121401
PURPOSE OF ACCOUNT:                  Payroll account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached
to this report, provided all the information requested below is included.

        DATE            TYPE         PAYEE                                       PURPOSE                                    AMOUNT          STATUS

                      CHECKS
        6/28/2019      57674         Hannah Solar LLC                            To close Century payroll account            31,397.68 outstanding
        5/17/2019      1050          Ricardo Lee                                 Payroll                                        934.15 cleared




                                                                                                                             32,331.83


                       WIRES
        6/24/2019                    GA Family Service Registy                   Child Support                                1,416.16 cleared


                                                                                                                              1,416.16

                      Bank Fees /
                        ACHs
         6/3/2019                    Century Bank                                Bank fee                                          0.53 cleared




                                                                                                                                   0.53


Total Disbursements                                                                                                          33,748.52




                                                                              MOR-10B
      Case 19-57651-pmb               Doc 122       Filed 07/26/19 Entered 07/26/19 11:24:14                            Desc Main
                                                  Document      Page 22 of 60
                                                        ATTACHMENT 4C-1

                               MONTHLY SUMARY OF BANK ACTIVITY - TAX ACCOUNT

                                                     No Activity
Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__


Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be cound at http://www.usdoj.gov/ust/r21/reg_info.htm.


NAME OF BANK:                             United Community Bank
BRANCH:                                   200 Street, Marrietta, GA 30060
ACCOUNT NAME:                             Hannah Solar LLC DIP Case #19-57651
ACCOUNT NUMBER:                           2072131093
PURPOSE OF ACCOUNT:                       Tax account

      Ending Bank Balance per Bank Statement                                                    $                       -
       Plus Total Amount of Outstanding Deposits                                                                        -
       Minus Total Amount of Outstanding Checks and other Debits                                                        -
       Minus Service Charges                                                                                                *
      Ending Balance per Check Register                                                                             -       **(a)


*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:



The following disbursements were paid in Cash: ( ☐ Check here if cash disbursements were authorized by United States
Trustee.)
                                                                                     Reason for Cash
          Date          Amount          Payee               Purpose                   Disbursement
      NONE




The following non-taxdisbursements were made from this account:
                                                                                                    Reason for Cash
        Date                 Amount            Payee                   Purpose                       Disbursement
      NONE




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                MOR-11
       Case 19-57651-pmb                   Doc 122        Filed 07/26/19 Entered 07/26/19 11:24:14                                 Desc Main
                                                        Document      Page 23 of 60
                                                                 ATTACHMENT 5C-1

                                                       CHECK REGISTER - TAX ACCOUNT

                                                                                  No Activity
Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

NAME OF BANK: United Community Bank
BRANCH: 200 Street, Marrietta, GA 30060
ACCOUNT NAME: Hannah Solar LLC DIP Case #19-57651
ACCOUNT NUMBER: 2072131093
PURPOSE OF ACCOUNT: Tax account


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to
this report, provided all the information requested below is included.

        DATE            TYPE         PAYEE                                        PURPOSE                                     AMOUNT             STATUS

                      CHECKS


                                                                                                                                    0.00


                       WIRES




                                                                                                                                    0.00

                      Bank Fees /
                        ACHs



                                                                                                                                    0.00


Total Disbursements                                                                                                                 0.00 (d)

                                                             SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                                                                         (a)
Sales & Use Taxes Paid                                                                                                                     (b)
Other Taxes Paid                                                                                                                           (c)
TOTAL                                                                                                                                      (d)




(a) This number is reproted in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5O).
(b) This number is reproted in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5P).
(c) This number is reproted in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5Q).
(d) These two lines must be equal.




                                                                         MOR-12
      Case 19-57651-pmb              Doc 122       Filed 07/26/19 Entered 07/26/19 11:24:14                      Desc Main
                                                 Document      Page 24 of 60
                                                    ATTACHMENT 4D

                             INVESTMENT ACCOUNTS AND PETTY CASH REPORT

Name of Debtor: _Hannah Solar LLC__________________
Case Number: _159-57651-pmb_____________
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

                                             INVESTMENT ACCOUNTS

Type of Negotiable                                                                 Date of Purchase       Current Market
Instrument                          Face Value            Purchase Price                / Sale                Value

                                                                                                                          0
TOTAL                                                                                                                     0 (a)



                                               PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:




                                    (Column 2)            (Column 3)               (Column 4)
                                    Maximum               Amount of Petty          Difference
                                    Amount of Cash        Cash on Hand at          between Column
Location of Box/ Account            in Drawer/Acct.       End of Month             2 and Column 3
1311 Collier Rd, Atlanta, GA         $      730.22         $        730.22          $          -


TOTAL                                                      $          730.22 (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If there are no receipts,
provide an explanation.

                                    No Petty Cash         disbursements            Over $100.00          were made.
                                    NONE



TOTAL INVESTMENT ACCOUNTS AND PETTY CASH (a + b)                                                          $        730.22 (c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending Balance"
on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                               MOR-13
      Case 19-57651-pmb            Doc 122      Filed 07/26/19 Entered 07/26/19 11:24:14                  Desc Main
                                              Document      Page 25 of 60
                                                ATTACHMENT 6

                                           MONTHLY TAX REPORT


Name of Debtor: __Hannah Solar LLC______________
Case Number: 19-57651-pmb
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

                                            TAXES OWED AND DUE


Report all unpaid post-petition taxes including Federal and State withholding FICA, state sales tax, property tax,
unemployment tax, state workman's compensation, etc.

                                                                                       Date Last
                                                                                         Tax
Name of Taxing        Date Payment                                                      Return         Tax Return
Authority             Due                  Description              Amount               Filed           Period
Department of
Revenue -
Georgia               5/21/2019            withholding         $        8,000.00       4/30/2019        2nd quarter
IRS                   5/21/2019            withholding         $       16,500.00       4/30/2019        2nd quarter
Department of
Revenue -
Georgia               5/28/2019            withholding         $         5,400.00      4/30/2019        2nd quarter
IRS                   5/28/2019            withholding         $         2,500.00      4/30/2019        2nd quarter
Department of
Revenue -
Georgia               6/4/2019             withholding         $        8,000.00       4/30/2019        2nd quarter
IRS                   6/4/2019             withholding         $       16,500.00       4/30/2019        2nd quarter
Department of
Revenue -
Georgia               6/11/2019            withholding         $        8,000.00       4/30/2019        2nd quarter
IRS                   6/11/2019            withholding         $       16,500.00       4/30/2019        2nd quarter
Department of
Revenue -
Georgia               6/18/2019            withholding         $         5,400.00      4/30/2019        2nd quarter
IRS                   6/18/2019            withholding         $         2,500.00      4/30/2019        2nd quarter
Department of
Revenue -
Georgia               6/25/2019            withholding         $        8,000.00       4/30/2019        2nd quarter
IRS                   6/25/2019            withholding         $       16,500.00       4/30/2019        2nd quarter
Department of
Revenue -
Georgia               6/20/2019            sales tax           $             6.23      5/20/2019        May 2019




TOTAL                                                          $      113,806.23

                                                          MOR-14
       Case 19-57651-pmb                   Doc 122        Filed 07/26/19 Entered 07/26/19 11:24:14                                 Desc Main
                                                        Document      Page 26 of 60
                                                          ATTACHMENT 7

                                  SUMMARY OF OFFICER AND OWNER COMPENSATION

                                SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: _Hannah Solar LLC____
Case Number: _19-57651-pmb____
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances,
payments to retirement plans, loan repayments, payments of Officer/Owner's personal expenese, insurance premium payments, etc.
Do not include reimbursement for business expenses Officer or Owner incurred for which detailed receipts are maintained in the
accounting records.

                                                                                      Payment
Name of Officer or Owner                                     Title                    Description             Amount Paid

Pete H. Marte                                                CEO                      Salary                   $2,973.28




                                                       PERSONNEL REPORT
                                                                                                              Full Time        Part Time
Number of employees at beginning of period                                                                             47
Number hired during period                                                                                               0
Number terminated or resigned during period                                                                             5
Number of employees on payroll at end of period                                                                        42

                                                CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive,
vehicle, health and life. For the report, attach a copy of the declaration sheet for each type of insurance. For subsequent reports,
attach a certificate of insurance for any policy in which a change occurs during the month (new carrier, increased policy limits,
renewal, etc.).
                                                                                                                                     Date
                                                 Phone                                                            Expiration      Premium
          Agent and/or Carrier                  Number            Policy Number           Coverage Type                Date          Due
Alliant Insurance                             832-485-4000 PER 19 SPO 0078              Property                      6/1/2020   ########
                                                                                        Workers'
                                                               CA 2960130               Compensation
                                                               GL 3118801               General Liabilty
NFP                                           732-913-9881 WC 13588095                  Auto Liability                6/1/2020    7/1/2019
Markel American Insurance Company             214-528-3999 MKLM5IM0051081 Inland Marine                             5/16/2020    ########




The following lapse in insurance coverage occurred this month:


Policy Type                                Date Lapsed       Date Reinstated          Reason for Lapse



☐ Check here if U.S. Trustee has been listed as Certificate Holder for all insurance policies.
                                                                         MOR-15
      Case 19-57651-pmb             Doc 122      Filed 07/26/19 Entered 07/26/19 11:24:14                     Desc Main
                                               Document      Page 27 of 60
                                                       ATTACHMENT 8

Name of Debtor: __Hannah Solar LLC______________
Case Number: _19-57651-pmb_____
Reporting Period beginning _6/1/2019__ and ending _6/30/2019__


                          SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

this report, such as the sale of real estate (attach closing statement ); (2) non-financial transactions, such as the substitution
of assets or collateral; (3) modifications to loan agreements; (4) change in senior management, etc. Attach any relevant
documents.


Synvous Bank operating accounts were closed

Century operating account was closed

VP of sales was terminated




We anticipate filing a Plan or Reorganization and Disclosure Statement on or before ______________________________.



                                                             MOR-16
  Case 19-57651-pmb       Doc 122        Filed 07/26/19 Entered 07/26/19 11:24:14                        Desc Main
                                       Document      Page 28 of 60

Date Incurred Days Outstanding Vendor                             Description                        Amount
     05/18/2019             43 Life Insurance                     Life Insurance                     $      1,315.36
     05/20/2019             41 Waste Management                   Trash                              $        686.16
     05/21/2019             40 Mobile Mini                        Standard Tri door rental           $        208.77
     05/22/2019             39 Windstream Communications          Internet services                  $        897.32
     05/23/2019             38 Alliant Insurance Services, Inc.   Commercial Umbrella Floater        $      1,798.00
     05/23/2019             38 Alliant Insurance Services, Inc.   Insurance Installation Floater     $     32,900.00
     05/23/2019             38 Pac Van, Inc.                      Office Storage- Rental Equipment   $        577.80
     05/23/2019             38 David Bradshaw                     Landscape for 4 solar sites        $      1,150.00
     05/23/2019             38 David Bradshaw                     Landscape for 4 solar sites        $      1,100.00
     05/24/2019             37 David Bradshaw                     Landscape for 4 solar sites        $      1,100.00
     05/25/2019             36 David Bradshaw                     Landscape for 4 solar sites        $      1,150.00
     05/28/2019             33 FedEx                              Courier Sevice                     $         43.72
     05/29/2019             32 Matthew Carter                     Reimbursement                      $         94.00
     05/30/2019             31 Georgia Power                      Utilities-lights                   $      2,317.56
     06/01/2019             29 Sunbelt Rentals                    Equipment Rental                   $        264.29
     06/01/2019             29 Rackspace US, Inc.                 Monitoring subscription            $        467.01
     06/01/2019             29 Sunbelt Rentals                    Equipment Rental                   $      3,218.55
     06/01/2019             29 Sunbelt Rentals                    Equipment Rental                   $      4,458.60
     06/01/2019             29 NFP                                Inurance                           $     79,000.00
     06/03/2019             27 Sunbelt Rentals                    Equipment Rental                   $      4,015.40
     06/03/2019             27 CMIT Solutions                     IT services                        $      3,831.00
     06/03/2019             27 Sunbelt Rentals                    Equipment Rental                   $      3,195.10
     06/07/2019             23 Benjamin Pass                      Reimbursement                      $         26.43
     06/07/2019             23 Roger Foster                       Reimbursement                      $         30.18
     06/07/2019             23 Riley Stephenson                   Reimbursement                      $        159.64
     06/07/2019             23 Virginia Johnston                  Reimbursement                      $          8.00
     06/07/2019             23 Ashley Bowersox                    Reimbursement                      $        103.00
     06/07/2019             23 James Talley                       Reimbursement                      $        490.47
     06/07/2019             23 FedEx                              Courier Sevice                     $         63.78
     06/10/2019             20 Anthony Coker                      Reimbursement                      $         18.49
     06/14/2019             16 Riley Stephenson                   Reimbursement                      $         13.80
     06/18/2019             12 FedEx                              Courier Sevice                     $        879.42
     06/21/2019              9 Riley Stephenson                   Reimbursement                      $         76.48
     06/21/2019              9 Alfred Wheeler                     Accounting Fees                    $      1,307.84
     06/22/2019              8 Windstream Communications          Internet services                  $        941.69
     06/24/2019              6 Anthony Coker                      Reimbursement                      $         45.00
     06/25/2019              5 Gas South                          Gas                                $        122.55
     06/25/2019              5 Verizon Wireless                   Telephone Expense                  $      2,885.76
     06/25/2019              5 American TeleCenters, Inc.         Answering Service                  $        815.60
     06/28/2019              2 TD Auto Finance - SLVRDO           Auto payment                       $      1,058.38
     06/28/2019              2 Sunbelt Rentals                    Equipment Rental                   $      3,195.10
     06/28/2019              2 Turner, Richard                    Reimbursement                      $        262.66
     06/29/2019              1 Sunbelt Rentals                    Equipment Rental                   $      4,458.60
     06/29/2019              1 Sunbelt Rentals                    Equipment Rental                   $      3,218.55
                                                                                                     $    163,970.06
                   Case 19-57651-pmb   Doc 122       Filed 07/26/19 Entered 07/26/19 11:24:14                                   Desc Main
                                                   Document      Page 29 of 60

                                          Collection Calls from 06/01‐06/30/2019
Caduceus USA                      61729      $325.00   Called Caduceus USA to collect. Left a voicemail received no response called multiple times
John "Jay" Brown                  62003      $119.00   Called Jay Brown for payment
Steve Allen                       62002      $410.00   Called and left a voicemail for Steve Allen
Ceren Boz                         62009      $399.00   Spoke with Ceren Boz. She said she has mailed a check for her PMA
Brad Camrud                       61850      $250.00   Called Brad Camrud for payment. Voicemail is full
Citizens                          61917      $599.00   Called Mr. Mccuthcan several times to get him to reissue check after orginal check bounced
                                           $2,102.00
                       Case 19-57651-pmb             Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14            Desc Main
                                                               Document      Page 30 of 60


                                                            STANDARD BANK RECONCILIATION

                                       Month         June          Year               2019

           Account No.        121401                                  Account Name           Century Bank of Georgia - Payroll


Bank Balance shown on Bank Statement                           $          31,397.68          Your transaction register balance        $    9,463.66

Add (+)                                                                                      Add (+)
Deposits not shown on Bank Statement                           $           9,463.66          Other credits shown on the bank
                                                                                             statement but not in transaction register $
Total                                                          $          40,861.34
                                                                                             Add (+)
Subtract (-)                                                                                 Interest paid on bank statement          $
Checks and other items outstanding but not
paid on Bank Statement                                                                       Total                                    $    9,463.66

Number   Amount      Number            Amount                                                Subtract (-)
   57674 $ 31,397.68                    $        -                                           Other debits shown on bank statement
          $      -                      $        -                                           but not in transaction register
          $      -                      $        -
          $      -                      $        -                                           Number       Amount
          $      -                      $        -                                                        $
          $      -                      $        -
          $      -                      $        -
          $      -                      $        -
          $      -                      $        -
          $      -                      $        -
          $      -                      $        -
          $      -                      $        -
          $      -                      $        -
          $      -                      $        -
          $      -                      $        -

                                       Total Subtractions      $          31,397.68                       Total Subtractions          $

                                       Balance                 $           9,463.66                       Balance                     $    9,463.66
Case 19-57651-pmb   Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                              Document      Page 31 of 60
Case 19-57651-pmb   Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                              Document      Page 32 of 60
                       Case 19-57651-pmb             Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14            Desc Main
                                                               Document      Page 33 of 60


                                                            STANDARD BANK RECONCILIATION

                                       Month         June          Year               2019

           Account No. 2072130731                                     Account Name           Hannah Solar LLC DIP Case #19-57651


Bank Balance shown on Bank Statement                           $             88,295          Your transaction register balance        $    64,983.65

Add (+)                                                                                      Add (+)
Deposits not shown on Bank Statement                           $                             Other credits shown on the bank
                                                                                             statement but not in transaction register $
Total                                                          $             88,295
                                                                                             Add (+)
Subtract (-)                                                                                 Interest paid on bank statement          $
Checks and other items outstanding but not
paid on Bank Statement                                                                       Total                                    $    64,983.65

Number     Amount      Number          Amount                                                Subtract (-)
    2602    $ 1,181.59      2648        $   796.32                                           Other debits shown on bank statement
    2606    $ 1,537.86      2649        $   256.53                                           but not in transaction register
    2608    $ 1,552.84      2650        $   311.52
    2616    $   100.00      2652        $   732.20                                           Number       Amount
    2617    $   100.00      2653        $   552.06                                                        $
    2630    $   222.15      2654        $   391.40
    2632    $   510.19      2655        $ 1,019.60
    2639    $    50.00      2656        $ 1,144.85
    2641    $ 1,281.90      2657        $   225.61
    2642    $ 1,243.06      2658        $   594.19
    2643    $   291.10      2659        $   950.08
    2644    $ 1,048.06      2660        $   710.57
    2645    $   132.56      2663        $   847.60
    2646    $   998.52      2664        $ 1,556.25
    2647    $   717.91      2665        $ 2,254.62

                                       Total Subtractions      $          23,311.14                       Total Subtractions          $

                                       Balance                 $          64,983.65                       Balance                     $    64,983.65
                                                                                                                               23911
 Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14            Desc Main
                                                     Document      Page 34 of 60
                                                                                     Account Number            XXXXXX0731
                                                                                     Statement Date              06/28/2019
                                                                                     Balance                      88,294.79
200 CHEROKEE STREET • MARIETTA GA 30060                                              Enclosures                         131
TELEPHONE: 800-822-2651 (72)                                                         Page                            1 of 15
RETURN SERVICE REQUESTED




1359 2 AB 0.409                         P:1359 / T:9 / S:
ADATFFATFTAADFDDAATDATDAAFDTDDDTDDAFTATADADTTTFFDDTADTTFATAADDAFD

HANNAH SOLAR LLC
DEBTOR IN POSSESSION CASE # 19-57651
1311 COLLIER RD NW
ATLANTA GA 30318-2303




Beginning August 1, the following fees will be billed monthly on your
Treasury Management statement rather than at the time of transaction:
Online Stop Payments, ACH File Reversals, ACH Return and Corrections,
Online Initiated Wires and Returned Deposited Items.
----------------------------------------------------------------------
SAFE AND SOUND
Protecting yourself from fraud begins with education. Protect your
business and stay in the know with helpful tips to keep your
information safe. Learn more at ucbi.com/protect-your-business

BUSINESS FREEDOM ACCOUNT XXXXXX0731
                                                                        LAST STATEMENT 05/31/19          84,962.51
MINIMUM BALANCE                                      62,454.73                 22 CREDITS               354,525.53
AVG AVAILABLE BALANCE                               115,564.58                157 DEBITS                351,193.25
AVERAGE BALANCE                                     119,993.90          THIS STATEMENT 06/28/19          88,294.79

                                                                     DEPOSITS
REF #           DATE             AMOUNT REF #                        DATE      AMOUNT REF #      DATE        AMOUNT
               06/05           3,307.41                             06/10    9,676.50           06/26     13,747.80
               06/05          11,850.80                             06/20    9,677.50
               06/05          57,309.65                             06/24   18,451.28

                                                                OTHER CREDITS
DESCRIPTION                                                                                    DATE          AMOUNT
MERCHANT SERVICE MERCH DEP XXXXXX2714                                                         06/04       11,930.56
MERCHANT SERVICE MERCH DEP XXXXXX2714                                                         06/04       86,652.88
MERCHANT SERVICE MERCH DEP XXXXXX2714                                                         06/06          399.00
INTUIT PAYROLL S QUICKBOOKS XXXXX1264                                                         06/12          588.61
Bento Technologi Bento Tech IAJEGZ6R                                                          06/13             .01
Bento Technologi Bento Tech IWVK5644                                                          06/13             .05
MERCHANT SERVICE MERCH DEP XXXXXX2714                                                         06/17        2,042.60
MERCHANT SERVICE MERCH DEP XXXXXX2714                                                         06/19          399.00
WIRE/IN-201917100413;ORG WGL ENERGY SYSTEMS, INC;OBI 61994                                    06/20        7,040.00
   61994;REF AP000053970
                         * * * C O N T I N U E D * * *
                                                                                                      23912
 Case 19-57651-pmb   Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14        Desc Main
                               Document      Page 35 of 60
                                                          Account Number              XXXXXX0731
                                                          Statement Date                06/28/2019
                                                          Balance                        88,294.79
                                                          Enclosures                           131
                                                          Page                              2 of 15


BUSINESS FREEDOM ACCOUNT XXXXXX0731
                                     OTHER CREDITS
  DESCRIPTION                                                        DATE             AMOUNT
MERCHANT SERVICE MERCH DEP XXXXXX2714                             06/21             265.00
SkanskaUSABl PMD PAYMENT 1134827                                  06/21         112,187.87
CON EDISON CLEAN ach pymt                                         06/24           8,000.00
MERCHANT SERVICE MERCH DEP XXXXXX2714                             06/25             399.00
Spotlight Solar Verify 016OGYNVL13F2Q4                            06/26                .01
MERCHANT SERVICE MERCH DEP XXXXXX2714                             06/28             600.00

                                         CHECKS
  CHECK # DATE        AMOUNT CHECK # DATE             AMOUNT   CHECK   # DATE         AMOUNT
   2501 06/03     1,281.89    2536 06/11          2,973.28      2567   06/07        470.49
   2502 06/07       124.42    2537 06/21          1,616.86      2568   06/10        587.24
   2503 06/03       762.18    2538 06/03          1,636.50      2569   06/14      1,031.68
   2504 06/10       639.89    2539 06/07            947.97      2570   06/07        860.60
   2505 06/05     1,048.06    2540 06/04          4,352.73      2571   06/18      1,550.26
   2506 06/04       414.00    2541 06/03          4,233.15      2572   06/17      1,149.33
   2507*06/04       260.87    2542 06/03          1,543.65      2573   06/18      1,281.90
   2509 06/04       335.48    2543 06/04          2,579.00      2574   06/17        786.44
   2510 06/03       594.68    2544 06/03          2,162.08      2575   06/19        265.43
   2511 06/06       982.66    2545 06/04            892.42      2576   06/17      1,048.07
   2512*06/03       383.90    2546*06/06          4,380.97      2577   06/18        662.50
   2514 06/13       425.10    2549 06/10            916.17      2578   06/18        987.84
   2515 06/03       388.06    2550 06/10          1,281.89      2579   06/17        678.70
   2516 06/03       600.90    2551 06/10          1,129.58      2580   06/17        451.53
   2517 06/04       454.72    2552 06/19            179.30      2581   06/14        321.38
   2518*06/03       248.16    2553 06/10          1,078.06      2582   06/18        747.38
   2521 06/03       543.33    2554 06/10            534.39      2583   06/18        857.02
   2522 06/14       941.49    2555 06/11            594.25      2584   06/14        583.75
   2523*06/04       717.48    2556 06/10            523.38      2585   06/18        329.70
   2525 06/07     1,741.74    2557 06/10            497.66      2586   06/17        574.45
   2526 06/04     2,629.29    2558 06/10            559.50      2587   06/20        564.82
   2527 06/04     3,774.37    2559 06/10            540.72      2588   06/17        925.29
   2528*06/03     4,464.20    2560 06/18            279.14      2589   06/18        407.62
   2530 06/03       873.97    2561 06/12            380.69      2590   06/14        402.85
   2531 06/04     2,387.40    2562 06/10            570.38      2591   06/17        557.43
   2532 06/11     1,181.59    2563 06/10            593.50      2592   06/25        753.78
   2533 06/03     1,115.17    2564 06/20            489.39      2593   06/14      1,099.44
   2534 06/04     2,692.49    2565 06/10            571.08      2594   06/21      1,732.51
   2535 06/03     1,674.51    2566 06/07            621.41      2595   06/25      2,629.29
                        * * * C O N T I N U       E D * * *
                                                                                                  23913
 Case 19-57651-pmb   Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14    Desc Main
                               Document      Page 36 of 60
                                                         Account Number           XXXXXX0731
                                                         Statement Date             06/28/2019
                                                         Balance                     88,294.79
                                                         Enclosures                        131
                                                         Page                           3 of 15


BUSINESS FREEDOM ACCOUNT XXXXXX0731

                                        CHECKS
  CHECK # DATE        AMOUNT   CHECK # DATE          AMOUNT   CHECK # DATE        AMOUNT
   2596 06/24     3,774.37      2612 06/24       1,543.65      2627 06/26       742.64
   2597 06/24     4,464.20      2613 06/25       2,579.00      2628 06/25       378.68
   2598 06/21     1,574.22      2614 06/24       2,162.08      2629*06/24       417.78
   2599 06/24       873.97      2615*06/21       2,922.25      2631*06/25       477.46
   2600 06/21     2,020.09      2618 06/21       2,227.42      2633 06/24       942.16
   2601*06/24     2,387.40      2619 06/25         893.79      2634 06/24       863.92
   2603 06/24     2,692.49      2620 06/24       1,281.90      2635 06/24       372.37
   2604 06/24     1,665.28      2621 06/25         974.13      2636 06/25       529.46
   2605*06/24     2,973.28      2622 06/25       1,048.05      2637 06/28     1,175.34
   2607*06/24     1,636.50      2623 06/26         457.43      2638*06/24       859.93
   2609 06/27       947.97      2624 06/25       1,004.25      2651 06/28       768.74
   2610 06/25     4,352.73      2625 06/25         420.40
   2611 06/24     4,233.15      2626 06/24         493.19

(*) INDICATES A GAP IN CHECK NUMBER SEQUENCE

                                      OTHER DEBITS
  DESCRIPTION                                                      DATE           AMOUNT
MERCHANT SERVICE MERCH FEE XXXXXX2714                           06/03             1.45
TD AUTO FINANCE WEB PAY 0001102278447                           06/04           840.00
TD AUTO FINANCE WEB PAY 0001102142644                           06/04           920.32
WIRE FEE-201915600523;OUTBOUND/DOM - 072                        06/05            30.00
WIRE FEE-201915600539;OUTBOUND/DOM - 072                        06/05            30.00
HARLAND CLARKE CHK ORDERS 1J5Y88790602900                       06/05           462.11
WIRE/OUT-201915600539;BNF BENTO;OBI REF GENERAL EXPENSES        06/05         4,000.00
WIRE/OUT-201915600523;BNF CHARGEPOINT INC;OBI REF VININGS       06/05        30,174.00
   GABLES
BLUE CROSS W13O CORP PYMT FL00052717                            06/06        24,015.69
WIRE FEE-201916100884;OUTBOUND/DOM - 072                        06/10            30.00
GEORGIA ITS TAX GA TX PYMT XXXXXX9056                           06/10           706.87
WIRE/OUT-201916100884;BNF BENTO;OBI REF GENERAL EXPENSES        06/10        12,570.00
City of Atlanta WEB PAY XXXXX5004                               06/10        14,759.29
DLX For Business BUS PROD 02045237049128                        06/13            27.65
WIRE FEE-201916900333;OUTBOUND/DOM - 072                        06/18            30.00
TD AUTO FINANCE BILL PAY 11926307611                            06/18           920.32
WIRE/OUT-201916900333;BNF BENTO;OBI 1311 COLLIER RD             06/18        12,571.63
   NWATLANTA GA 30318
WIRE FEE-201917100413;INCOMING WIRE FEE - 072                   06/20            14.00
                        * * * C O N T I N U E D * * *
                                                                                                  23914
 Case 19-57651-pmb   Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14    Desc Main
                               Document      Page 37 of 60
                                                         Account Number           XXXXXX0731
                                                         Statement Date             06/28/2019
                                                         Balance                     88,294.79
                                                         Enclosures                        131
                                                         Page                           4 of 15


BUSINESS FREEDOM ACCOUNT XXXXXX0731
                                      OTHER DEBITS
  DESCRIPTION                                                      DATE           AMOUNT
WIRE FEE-201917201176;OUTBOUND/DOM - 072                        06/21            30.00
WIRE FEE-201917201204;OUTBOUND/DOM - 072                        06/21            30.00
WIRE FEE-201917201253;OUTBOUND/DOM - 072                        06/21            30.00
WIRE/OUT-201917201253;BNF CIVIC SOLAR INC;OBI EUBANKS           06/21         5,992.30
   PROJECT
WIRE/OUT-201917201176;BNF BENTO;OBI GEORGIA TECH                06/21         8,000.00
WIRE/OUT-201917201204;BNF SWITCH STORAGE SOLUTIONS;OBI GA       06/21        13,741.07
   TECH PROJECT
WIRE FEE-201917701157;OUTBOUND/DOM - 072                        06/26            30.00
WIRE FEE-201917701197;OUTBOUND/DOM - 072                        06/26            30.00
WIRE/OUT-201917701157;BNF BENTO                                 06/26         6,170.00
WIRE/OUT-201917701197;BNF CED;OBI HANNAH SOLAR LLCPURCHASE      06/26        17,323.60
   # RZ-81390
Paper Statement Fee                                             06/28             3.00
WIRE FEE-201917901506;OUTBOUND/DOM - 072                        06/28            30.00
WIRE FEE-201917901617;OUTBOUND/DOM - 072                        06/28            30.00
WIRE/OUT-201917901617;BNF BENTO                                 06/28         4,000.00
WIRE/OUT-201917901506;BNF CED;OBI PURCHASE # RZ-81390           06/28        37,878.46

                                     DAILY BALANCE
  DATE           BALANCE      DATE             BALANCE        DATE             BALANCE
06/03        62,454.73      06/12         107,810.04        06/21         166,362.52
06/04       137,787.60      06/13         107,357.35        06/24         159,176.18
06/05       174,511.29      06/14         102,976.76        06/25         143,534.16
06/06       145,530.97      06/17          98,848.12        06/26         132,528.30
06/07       140,764.34      06/18          78,222.81        06/27         131,580.33
06/10       112,351.24      06/19          78,177.08        06/28          88,294.79
06/11       107,602.12      06/20          93,826.37
                                                                                                 23915
HANNAH SOLAR LLC XXXXXX0731
 Case 19-57651-pmb          Page 5 Filed
                      Doc 122      of 15 07/26/19 Entered 07/26/19 11:24:14          Desc Main
                                Document      Page 38 of 60

06/05/2019   $3307.41                               06/26/2019   $13747.80




06/05/2019   $11850.80                              06/03/2019   CHECK# 2501   $1281.89




06/05/2019   $57309.65                              06/07/2019   CHECK# 2502   $124.42




06/10/2019   $9676.50                               06/03/2019   CHECK# 2503   $762.18




06/20/2019   $9677.50                               06/10/2019   CHECK# 2504   $639.89




06/24/2019   $18451.28                              06/05/2019   CHECK# 2505   $1048.06
                                                                                                        23916
HANNAH
   CaseSOLAR LLC XXXXXX0731
        19-57651-pmb     DocPage
                              1226 of 15
                                      Filed 07/26/19 Entered 07/26/19 11:24:14              Desc Main
                                     Document    Page 39 of 60

06/04/2019   CHECK# 2506   $414.00                     06/13/2019   CHECK# 2514   $425.10




06/04/2019   CHECK# 2507   $260.87                     06/03/2019   CHECK# 2515   $388.06




06/04/2019   CHECK# 2509   $335.48                     06/03/2019   CHECK# 2516   $600.90




06/03/2019   CHECK# 2510   $594.68                     06/04/2019   CHECK# 2517   $454.72




06/06/2019   CHECK# 2511   $982.66                     06/03/2019   CHECK# 2518   $248.16




06/03/2019   CHECK# 2512   $383.90                     06/03/2019   CHECK# 2521   $543.33
                                                                                                  23917
HANNAH SOLAR LLC XXXXXX0731
 Case 19-57651-pmb          Page 7 Filed
                      Doc 122      of 15 07/26/19    Entered 07/26/19 11:24:14        Desc Main
                                      Document   Page 40 of 60

06/14/2019   CHECK# 2522   $941.49                   06/03/2019   CHECK# 2530   $873.97




06/04/2019   CHECK# 2523   $717.48                   06/04/2019   CHECK# 2531   $2387.40




06/07/2019   CHECK# 2525   $1741.74                  06/11/2019   CHECK# 2532   $1181.59




06/04/2019   CHECK# 2526   $2629.29                  06/03/2019   CHECK# 2533   $1115.17




06/04/2019   CHECK# 2527   $3774.37                  06/04/2019   CHECK# 2534   $2692.49




06/03/2019   CHECK# 2528   $4464.20                  06/03/2019   CHECK# 2535   $1674.51
                                                                                                         23918
HANNAH
   CaseSOLAR LLC XXXXXX0731
        19-57651-pmb     DocPage
                              1228 of 15
                                      Filed 07/26/19 Entered 07/26/19 11:24:14               Desc Main
                                      Document   Page 41 of 60

06/11/2019   CHECK# 2536   $2973.28                    06/03/2019   CHECK# 2542   $1543.65




06/21/2019   CHECK# 2537   $1616.86                    06/04/2019   CHECK# 2543   $2579.00




06/03/2019   CHECK# 2538   $1636.50                    06/03/2019   CHECK# 2544   $2162.08




06/07/2019   CHECK# 2539   $947.97                     06/04/2019   CHECK# 2545   $892.42




06/04/2019   CHECK# 2540   $4352.73                    06/06/2019   CHECK# 2546   $4380.97




06/03/2019   CHECK# 2541   $4233.15                    06/10/2019   CHECK# 2549   $916.17
                                                                                                  23919
HANNAH SOLAR LLC XXXXXX0731
 Case 19-57651-pmb          Page 9 Filed
                      Doc 122      of 15 07/26/19    Entered 07/26/19 11:24:14        Desc Main
                                      Document   Page 42 of 60

06/10/2019   CHECK# 2550   $1281.89                  06/10/2019   CHECK# 2556   $523.38




06/10/2019   CHECK# 2551   $1129.58                  06/10/2019   CHECK# 2557   $497.66




06/19/2019   CHECK# 2552   $179.30                   06/10/2019   CHECK# 2558   $559.50




06/10/2019   CHECK# 2553   $1078.06                  06/10/2019   CHECK# 2559   $540.72




06/10/2019   CHECK# 2554   $534.39                   06/18/2019   CHECK# 2560   $279.14




06/11/2019   CHECK# 2555   $594.25                   06/12/2019   CHECK# 2561   $380.69
                                                                                                       23920
HANNAH
   CaseSOLAR LLC XXXXXX0731
        19-57651-pmb     DocPage
                              12210 ofFiled
                                       15 07/26/19  Entered 07/26/19 11:24:14              Desc Main
                                     Document   Page 43 of 60

06/10/2019   CHECK# 2562   $570.38                   06/10/2019   CHECK# 2568   $587.24




06/10/2019   CHECK# 2563   $593.50                   06/14/2019   CHECK# 2569   $1031.68




06/20/2019   CHECK# 2564   $489.39                   06/07/2019   CHECK# 2570   $860.60




06/10/2019   CHECK# 2565   $571.08                   06/18/2019   CHECK# 2571   $1550.26




06/07/2019   CHECK# 2566   $621.41                   06/17/2019   CHECK# 2572   $1149.33




06/07/2019   CHECK# 2567   $470.49                   06/18/2019   CHECK# 2573   $1281.90
                                                                                                  23921
HANNAH SOLAR LLC XXXXXX0731
 Case 19-57651-pmb          Page 11Filed
                      Doc 122       of 15 07/26/19   Entered 07/26/19 11:24:14        Desc Main
                                      Document   Page 44 of 60

06/17/2019   CHECK# 2574   $786.44                   06/17/2019   CHECK# 2580   $451.53




06/19/2019   CHECK# 2575   $265.43                   06/14/2019   CHECK# 2581   $321.38




06/17/2019   CHECK# 2576   $1048.07                  06/18/2019   CHECK# 2582   $747.38




06/18/2019   CHECK# 2577   $662.50                   06/18/2019   CHECK# 2583   $857.02




06/18/2019   CHECK# 2578   $987.84                   06/14/2019   CHECK# 2584   $583.75




06/17/2019   CHECK# 2579   $678.70                   06/18/2019   CHECK# 2585   $329.70
                                                                                                       23922
HANNAH
   CaseSOLAR LLC XXXXXX0731
        19-57651-pmb     DocPage
                              12212 ofFiled
                                       15 07/26/19  Entered 07/26/19 11:24:14              Desc Main
                                     Document   Page 45 of 60

06/17/2019   CHECK# 2586   $574.45                   06/25/2019   CHECK# 2592   $753.78




06/20/2019   CHECK# 2587   $564.82                   06/14/2019   CHECK# 2593   $1099.44




06/17/2019   CHECK# 2588   $925.29                   06/21/2019   CHECK# 2594   $1732.51




06/18/2019   CHECK# 2589   $407.62                   06/25/2019   CHECK# 2595   $2629.29




06/14/2019   CHECK# 2590   $402.85                   06/24/2019   CHECK# 2596   $3774.37




06/17/2019   CHECK# 2591   $557.43                   06/24/2019   CHECK# 2597   $4464.20
                                                                                                  23923
HANNAH SOLAR LLC XXXXXX0731
 Case 19-57651-pmb          Page 13Filed
                      Doc 122       of 15 07/26/19   Entered 07/26/19 11:24:14        Desc Main
                                      Document   Page 46 of 60

06/21/2019   CHECK# 2598   $1574.22                  06/24/2019   CHECK# 2605   $2973.28




06/24/2019   CHECK# 2599   $873.97                   06/24/2019   CHECK# 2607   $1636.50




06/21/2019   CHECK# 2600   $2020.09                  06/27/2019   CHECK# 2609   $947.97




06/24/2019   CHECK# 2601   $2387.40                  06/25/2019   CHECK# 2610   $4352.73




06/24/2019   CHECK# 2603   $2692.49                  06/24/2019   CHECK# 2611   $4233.15




06/24/2019   CHECK# 2604   $1665.28                  06/24/2019   CHECK# 2612   $1543.65
                                                                                                       23924
HANNAH
   CaseSOLAR LLC XXXXXX0731
        19-57651-pmb     DocPage
                              12214 ofFiled
                                       15 07/26/19   Entered 07/26/19 11:24:14             Desc Main
                                      Document   Page 47 of 60

06/25/2019   CHECK# 2613   $2579.00                  06/25/2019   CHECK# 2621   $974.13




06/24/2019   CHECK# 2614   $2162.08                  06/25/2019   CHECK# 2622   $1048.05




06/21/2019   CHECK# 2615   $2922.25                  06/26/2019   CHECK# 2623   $457.43




06/21/2019   CHECK# 2618   $2227.42                  06/25/2019   CHECK# 2624   $1004.25




06/25/2019   CHECK# 2619   $893.79                   06/25/2019   CHECK# 2625   $420.40




06/24/2019   CHECK# 2620   $1281.90                  06/24/2019   CHECK# 2626   $493.19
                                                                                                  23925
HANNAH SOLAR LLC XXXXXX0731
 Case 19-57651-pmb          Page 15Filed
                      Doc 122       of 15 07/26/19  Entered 07/26/19 11:24:14         Desc Main
                                     Document   Page 48 of 60

06/26/2019   CHECK# 2627   $742.64                   06/24/2019   CHECK# 2635   $372.37




06/25/2019   CHECK# 2628   $378.68                   06/25/2019   CHECK# 2636   $529.46




06/24/2019   CHECK# 2629   $417.78                   06/28/2019   CHECK# 2637   $1175.34




06/25/2019   CHECK# 2631   $477.46                   06/24/2019   CHECK# 2638   $859.93




06/24/2019   CHECK# 2633   $942.16                   06/28/2019   CHECK# 2651   $768.74




06/24/2019   CHECK# 2634   $863.92
                                                                                       23926
Case 19-57651-pmb   Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                              Document      Page 49 of 60
                        Case 19-57651-pmb            Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14            Desc Main
                                                               Document      Page 50 of 60


                                                            STANDARD BANK RECONCILIATION

                                       Month         June          Year               2019

           Account No. 2072131101                                     Account Name           Hannah Solar LLC DIP Case #19-57651 Payroll Account


Bank Balance shown on Bank Statement                           $          31,397.68          Your transaction register balance        $    31,397.68

Add (+)                                                                                      Add (+)
Deposits not shown on Bank Statement                           $                             Other credits shown on the bank
                                                                                             statement but not in transaction register $
Total                                                          $          31,397.68
                                                                                             Add (+)
Subtract (-)                                                                                 Interest paid on bank statement          $
Checks and other items outstanding but not
paid on Bank Statement                                                                       Total                                    $    31,397.68

Number     Amount        Number        Amount                                                Subtract (-)
            $       -                   $        -                                           Other debits shown on bank statement
            $       -                   $        -                                           but not in transaction register
            $       -                   $        -
            $       -                   $        -                                           Number       Amount
            $       -                   $        -                                                        $
            $       -                   $        -
            $       -                   $        -
            $       -                   $        -
            $       -                   $        -
            $       -                   $        -
            $       -                   $        -
            $       -                   $        -
            $       -                   $        -
            $       -                   $        -
            $       -                   $        -

                                       Total Subtractions      $                -                         Total Subtractions          $

                                       Balance                 $          31,397.68                       Balance                     $    31,397.68
                                                                                                                              206889
 Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14           Desc Main
                                                     Document      Page 51 of 60
                                                                                     Account Number           XXXXXX1101
                                                                                     Statement Date             06/28/2019
                                                                                     Balance                     31,397.68
200 CHEROKEE STREET • MARIETTA GA 30060                                              Enclosures                           1
TELEPHONE: 800-822-2651 (72)                                                         Page                            1 of 2
RETURN SERVICE REQUESTED




46454 1 AB 0.409                   P:46454 / T:170 / S:
TDTFDDFDADFTTDATDTAADTAFDDDDAAFTTADAFFDTFDAFDDTDADFFADDTTFTTTDDTT

HANNAH SOLAR LLC
DEBTOR IN POSSESSION CASE # 19-57651
PAYROLL ACCOUNT
1311 COLLIER RD NW
ATLANTA GA 30318-2303




Beginning August 1, the following fees will be billed monthly on your
Treasury Management statement rather than at the time of transaction:
Online Stop Payments, ACH File Reversals, ACH Return and Corrections,
Online Initiated Wires and Returned Deposited Items.
----------------------------------------------------------------------
SAFE AND SOUND
Protecting yourself from fraud begins with education. Protect your
business and stay in the know with helpful tips to keep your
information safe. Learn more at ucbi.com/protect-your-business

BUSINESS FREEDOM ACCOUNT XXXXXX1101
                                                                       LAST STATEMENT 06/28/19                .00
MINIMUM BALANCE                                       31,397.68                1 CREDITS                31,397.68
AVG AVAILABLE BALANCE                                       .00                  DEBITS                       .00
AVERAGE BALANCE                                       31,397.68        THIS STATEMENT 06/28/19          31,397.68

                                                                    DEPOSITS
REF #            DATE               AMOUNT REF #                    DATE       AMOUNT REF #      DATE       AMOUNT
               06/28          31,397.68
                                                                                              206890
HANNAH
   CaseSOLAR LLC XXXXXX1101
        19-57651-pmb     DocPage
                              1222 of 2Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                                   Document       Page 52 of 60

06/28/2019   $31397.68
                                                                                       206891
Case 19-57651-pmb   Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                              Document      Page 53 of 60
                                                                                       206892
Case 19-57651-pmb   Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                              Document      Page 54 of 60
                       Case 19-57651-pmb           Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14           Desc Main
                                                             Document      Page 55 of 60


                                                          STANDARD BANK RECONCILIATION

                                     Month         June          Year              2019

          Account No. 2072131093                                    Account Name          Hannah Solar LLC DIP Case #19-57651 Tax Account


Bank Balance shown on Bank Statement                         $               -            Your transaction register balance        $    -

Add (+)                                                                                   Add (+)
Deposits not shown on Bank Statement                         $                            Other credits shown on the bank
                                                                                          statement but not in transaction register $
Total                                                        $               -
                                                                                          Add (+)
Subtract (-)                                                                              Interest paid on bank statement          $
Checks and other items outstanding but not
paid on Bank Statement                                                                    Total                                    $    -

Number    Amount        Number       Amount                                               Subtract (-)
          $        -                 $         -                                          Other debits shown on bank statement
          $        -                 $         -                                          but not in transaction register
          $        -                 $         -
          $        -                 $         -                                          Number       Amount
          $        -                 $         -                                                       $
          $        -                 $         -
          $        -                 $         -
          $        -                 $         -
          $        -                 $         -
          $        -                 $         -
          $        -                 $         -
          $        -                 $         -
          $        -                 $         -
          $        -                 $         -
          $        -                 $         -

                                     Total Subtractions      $               -                         Total Subtractions          $

                                     Balance                 $               -                         Balance                     $    -
                                                                                                                      206881
 Case 19-57651-pmb                     Doc 122         Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                                                     Document      Page 56 of 60
                                                                                Account Number        XXXXXX1093
                                                                                Statement Date          06/28/2019
                                                                                Balance                         .00
200 CHEROKEE STREET • MARIETTA GA 30060                                         Enclosures                        0
TELEPHONE: 800-822-2651 (72)                                                    Page                         1 of 1
RETURN SERVICE REQUESTED




46450 1 AB 0.409                   P:46450 / T:170 / S:
FTFAFFTAAATADTDTFFDDDADTATTADFDFATAFATAATFATFTFTTATATAFDFTTFFFTAD

HANNAH SOLAR LLC
DEBTOR IN POSSESSION CASE # 19-57651
TAX ACCOUNT
1311 COLLIER RD NW
ATLANTA GA 30318-2303




Beginning August 1, the following fees will be billed monthly on your
Treasury Management statement rather than at the time of transaction:
Online Stop Payments, ACH File Reversals, ACH Return and Corrections,
Online Initiated Wires and Returned Deposited Items.
----------------------------------------------------------------------
SAFE AND SOUND
Protecting yourself from fraud begins with education. Protect your
business and stay in the know with helpful tips to keep your
information safe. Learn more at ucbi.com/protect-your-business

BUSINESS FREEDOM ACCOUNT XXXXXX1093
                                                                    LAST STATEMENT 06/28/19          .00
                                                                              CREDITS                .00
                                                                              DEBITS                 .00
                                                                    THIS STATEMENT 06/28/19          .00
                                                                                       206882
Case 19-57651-pmb   Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                              Document      Page 57 of 60
  Case 19-57651-pmb          Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                                       Document      Page 58 of 60

Hannah Solar , LLC
Statement of operations
For the Month ended June 30th 2019




Net Sales                                         324,373.00

Cost of good sold                                 183,999.02

            Gross Profit                          140,373.98

Selling, General and Administravive expenses      190,802.07

            Operating loss                         (50,428.09)

            Other income                           12,806.72


            Net loss                               (37,621.37)
  Case 19-57651-pmb           Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                                        Document      Page 59 of 60

Hannah Solar , LLC
Balance sheet
June 30 2019

ASSETS

Current Assets:
  Cash                                                   106,576
  Trade accounts receivable, net                         594,919
  Inventories                                            262,927
  Other assets and prepaid expenses                       99,902

                      Total current assets              1,064,325

Property and equipment , net                              834,917
Other non‐current assets                                  334,316
                      Total Assets                      2,233,558



LIABILITIES AND MEMBERS' EQUITY


  Current Liability accounts Payable                     (163,970)


Note Payable                                              (95,223)

Members' Equity                                         2,492,750

Total Liabilities and Members' Equity                   2,233,558
  Case 19-57651-pmb             Doc 122     Filed 07/26/19 Entered 07/26/19 11:24:14   Desc Main
                                          Document      Page 60 of 60

Hannah Solar , LLC
Reconciliation of MOR report to finncial statements
For the Month ended June 30th 2019

Total receipts per Mor Report                         363,990

Total Disbursements per Mor report                    (320,236)

Net Change per Mor report                              43,754     43,754




Net Loss per Financial statement                       (37,621)

Account recivable adjustment
           June New Biling            (324,373)
           June Cash Receipts          351,183         26,810

Depreciation                                           13,362

Inventory usage                                        41,204

                                                       43,754     43,754


           Difference                                                ‐
